277 S.W.3d 342 (2009)
STATE of Missouri, Respondent,
v.
Dante A. NEWBILL, Appellant.
No. WD 69469.
Missouri Court of Appeals, Western District.
February 17, 2009.
Irene Karns, Columbia, MO, for appellant.
William M. Chapman, Sedalia, MO, for respondent.
Before JOSEPH P. DANDURAND, P.J., HAROLD L. LOWENSTEIN, and JAMES M. SMART, JR., JJ.

Order
PER CURIAM:
Dante Newbill appeals his conviction for misdemeanor driving while intoxicated and sentence as a prior felony offender to a term of six months imprisonment.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).